Citation Nr: 0333044	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Manila, Philippines, VA Regional Office 
(RO).  The appellant is the widow of Tomas B. Sangcap.  A May 
2002 letter from VA and an August 2002 statement of the case 
(SOC) informed her that she did not satisfy basic eligibility 
criteria for entitlement to VA death benefits.  


FINDINGS OF FACT

1.  The service department and National Personnel Records 
Center (NPRC) have certified that the appellant's late 
husband had no service as a member of the Army of the United 
States (AUS), or the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces.  

2.  So the appellant's late husband did not have the required 
military service to be considered a veteran within the 
meaning of governing criteria.  


CONCLUSION OF LAW

Since the appellant's late husband was not a veteran, she in 
turn does not meet the basic eligibility requirements for 
entitlement to VA death benefits.  38 U.S.C.A. § 101 (West 
2002); 38 C.F.R. § 3.203 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Office of the Adjutant General completed a response to 
VA's request for information from the United States Army in 
April 1955.  The service department advised that Tomas B. 
Sangcap had no recognized Guerilla Service, nor was he a 
member of the Philippine Commonwealth Army in the service of 
the Armed Forces of the United States.

An official notice from a register of deaths verifies that 
Tomas B. Sangcap died in September 1996.

A certification, dated in March 2002, was received from the 
Office of the Adjutant General, Armed Forces of the 
Philippines.  It advises that Tomas B. Sangcap had military 
service from November 1941 to April 1945.

The NPRC also provided a statement of service, dated in March 
2002, regarding Tomas B. Sangcap.  And just as earlier 
determined by the service department (i.e., the Department of 
the Army), the NPRC indicated that Tomas B. Sangcap had no 
service as a member of the Philippine Commonwealth Army, 
including Recognized Guerilla Service, in the service of the 
United States Armed Forces.  

An application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits as a Surviving Spouse was 
received from the appellant in May 2002.  Her claim was based 
on her status as the surviving spouse of Tomas B. Sangcap, 
whom she alleged was a veteran.



Analysis

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to certain types of cases where 
the law, not the evidence, is dispositive of the claim.  
Mason v. Principi, 16 Vet. App 129 (2002).  For reasons 
discussed below, the Board has found that the law in this 
case is dispositive of the appellant's claim and, thus, the 
VCAA does not apply.



A person (and his surviving spouse or other heirs, etc.) 
claiming entitlement to VA benefits must submit evidence of 
service and character of discharge.  If the person in 
question (or his surviving spouse or other heirs, etc.) does 
not submit this evidence, VA will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
In the absence of this evidence, he or she never attains the 
status of "claimant," and there is no VA obligation to 
further assist in developing the claim or to resolve any 
doubt in his or her favor.  See, e.g., Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In this particular case, the United States Army Adjutant 
General's Office, as well the NPRC, both official service 
department sources, have not been able to verify service by 
Tomas B. Sangcap in any component of the United States Armed 
Services.  And without verification of such service, he could 
not have been deemed a veteran.  38 U.S.C.A. § 101(2) (West 
2002).  The March 2002 certification from the Office of the 
Adjutant General, Armed Forces of the Philippines, is simply 
insufficient to prove the appellant's late husband had the 
requisite military service, as the document was not issued by 
a service department of the United States military.  
38 C.F.R. § 3.203.

The appellant's basic eligibility for entitlement to VA death 
benefits is predicated on her status as a surviving spouse-
which, in turn, is derived from her marriage to a veteran.  
38 U.S.C.A. § 101(3) (West 2002).  Thomas B. Sangcap was not 
a veteran and, consequently, she is not a surviving spouse 
(i.e., valid claimant) for purposes of establishing her basic 
eligibility for entitlement to VA death benefits.  



This is a case where the law is dispositive of the claim.  
The Court has held that where the law is dispositive of a 
claim, the claim should be denied or the appeal should be 
terminated because of the absence of legal merit or lack of 
entitlement under the law-analogous to Rule 12(b)(6) of the 
Federal Rules of Civil Procedure for failure to state a claim 
upon which relief can be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The appellant does not have basic eligibility for entitlement 
to VA death benefits, so her appeal must be denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



